Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 3 June 2022, in which claims 1, 4, 6-9, 11, 14, 18, 19 have been amended, and claims 3, 5, 13 have been cancelled, is acknowledged.
Claims 1-2, 4, 6-12, 14-20 are pending in the instant application. 
Claims 1-2, 4, 6-12, 14-20 are being examined on their merits herein.
Response to arguments of 3 June 2022
In view of Applicant’s amendment of 3 June 2022, all the rejections to claims 3, 5, 13 are herein withdrawn. Claims 3, 5, 13 have been cancelled.
In view of Applicant’s amendment of 3 June 2022, the objection to claim 19 is herein withdrawn. Applicant has deleted from claim 19 the recitation “including blue and/or white light”.
In view of Applicant’s amendment of 3 June 2022, the rejection of claims 4, 14, 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has replaced the phrase “can be” with “is/are”.
On 3 June 2022, Applicant has amended independent claim 1 to recite a method for reducing or minimizing the impact on visual performance of school age children resulting from the exposure to white light rays comprising orally administering an effective amount of lutein and/or zeaxanthin to school age children.
In view of Applicant’s amendment of 3 June 2022, the rejection of claims 1, 6, 8 under 35 U.S.C. 102(a)(1) as being anticipated by MaryRuth’s® eye care gummies, is herein withdrawn. MaryRuth’s teaches protecting the eyes of children 2-18 years old, but does not specifically teach school age children. A new rejection is made below, based on Applicant’s amendment of 3 June 2022. 
In view of Applicant’s amendment of 3 June 2022, the rejection of claims 18, 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Barrett-Reis as evidenced by Maisels, is herein withdrawn. Barrett-Reis teaches ready-to-feed formula containing lutein administered to preterm infants to reduce the risk of retinopathy of prematurity. Barrett-Reis does not teach school children as patient population, as in the amended claim 1.
In view of Applicant’s amendment of 3 June 2022, the rejection of claims 1-5, 8, 9, 11-15, 18-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Hu, as evidenced by Krawitz; and the rejection of claims 18, 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Seneci, as evidenced by Krawitz, are herein withdrawn. Modified rejections are made below, based on Applicant’s amendment of 3 June 2022.
Applicant’s arguments (Remarks of 3 June 2022, page 6) against the rejection of claims 1, 5-17, 18, 20 under AIA  35 U.S.C. 103 over Seneci, in view of Krawitz; and against the rejection of claims 1, 6, 7, 9, 10, 11, 16-17 under AIA  35 U.S.C. 103 over Hu, in view of Krawitz, have been considered. Applicant argues (page 6, last two paragraphs) that prior art by Seneci or Hu does not teach reducing or minimizing the impact on visual performance of school age children resulting from the exposure to white light. In response, modified rejections are made below, based on Applicant’s amendment of 3 June 2022.
Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MaryRuth’s® eye care gummies (Manufacturer MaryRuth Organics, Product date first available February 25, 2017, 
https://www.amazon.com/Eye-Vitamins-Supplements-Multivitamins-Ingredients/dp/B07CQVVKMZ/ref=psdc_3774591_t2_B08Y96XPF9 
accessed 28 January 2022; 
also Waybackmachine for 16 December 2018
https://web.archive.org/web/20181216025625/https://www.maryruthorganics.com/
accessed 28 January 2022, cited in PTO-892 of 3 February 2022).
MaryRuth’s® eye care gummies contain (each gummy) 10 mg lutein and 0.5 mg zeaxanthin (page 4/12 https://www.amazon.com/Eye-Vitamins-Supplements-Multivitamins-Ingredients/dp/B07CQVVKMZ/ref=psdc_3774591_t2_B08Y96XPF9) for eye health (Product Benefits, page 1/12) particularly helpful in filtering blue light (page 1/12, first point under About this item)- which is inherently contained in natural light/white light rays- to be administered orally to children ages 2 and over (page 1/12, last paragraph), as in instant claim 16. 
MaryRuth’s® eye care gummies teaches that (page 1/12, second point under About this item) zeaxanthin and lutein block harmful high energy light (which is inherently contained in natural light/white light) from reaching the underlying structure of the retina, which may help with eye strain in children exposed to natural light/white light, as in instant claim 11.
By teaching that the gummies are useful for eye health and helpful in filtering blue light- which is inherently contained in natural light/white light rays, MaryRuth’s® eye care gummies implicitly teaches protecting the eyes of children 2-18 years old from damage caused by exposure to blue light, which is inherently contained in natural light/white light rays, as in instant claims 18, 19.
Importantly, MaryRuth’s® eye care gummies is a product commercially available since February 25, 2017 (page 5/12, line 3 under Product details). 
 	MaryRuth’s® eye care gummies with zeaxanthin and lutein is listed as a commercially available product on the MaryRuth Organics website, on 16 December 2018 (Waybackmachine for 16 December 2018
https://web.archive.org/web/20181216025625/https://www.maryruthorganics.com/
accessed 28 January 2022).
As such, instant claims 11, 16, 18, 19 are anticipated by MaryRuth’s® eye care gummies.
 	Claims 18, 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barrett-Reis et al. (US 8,263,147 of 11 September 2012, cited in PTO-892 of 3 February 2022).
 	Barrett-Reis teaches (Example 5.4, column 20, lines 36-42) ready-to-feed formula containing lutein to be administered orally to preterm infants to help protect the eyes from natural light, which is exposure to white light. 
As such, Barrett-Reis teaches a method of protecting the eyes of children from damage caused by exposure to natural light, which is white light from a natural source, as in instant claim 19, by orally administering lutein to children, as in instant claims 18, 19.
 	As such, a method of instant claims 18, 19 is anticipated by Barrett-Reis.

 	Claims 18, 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seneci et al. (WO 2010/125516, published 4 November 2010, cited in IDS).
	Seneci teaches a dietary composition containing lutein and zeaxanthin to be administered orally to children (chocolate coating (claim 2) makes it highly palatable, a considerable advantage for pediatric administration, page 4, lines 14-15), for use in the protection of the visual system against oxidative stress, in the improvement of visual functionality with respect to direct glare light, improvement of long-distance sight and improvement of color contrast (claim 23).
	By teaching improved protective effect with respect to glare conditions (page 3, last two lines) by administering lutein and zeaxanthin to children, Seneci implicitly teaches a method of protecting the eyes of the children from damage caused by white light (sun glare/light rays from a natural source as in instant claim 19) by orally administering lutein and zeaxanthin to children, as in instant claims 18, 19.
As such, a method of instant claims 18, 19 is anticipated by Seneci.

Claim Rejections- 35 USC 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-2, 4, 6-12, 14-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seneci et al. (WO 2010/125516, published 4 November 2010, cited in IDS), in view of Krawitz (US 2013/0231297, published 5 September 2013, cited in PTO-892 of 3 February 2022).
	Seneci teaches a dietary composition containing lutein and zeaxanthin to be administered orally to children (chocolate coating (claim 2) makes it highly palatable, a considerable advantage for pediatric administration, page 4, lines 14-15), for use in the protection of the visual system against oxidative stress, in the improvement of visual functionality with respect to direct glare light, improvement of long-distance sight and improvement of color contrast (claim 23).
	Seneci teaches (page 3, last two lines) that the composition of lutein and zeaxanthin allows an improved protective effect in particular with respect to glare conditions, as in instant claim 10. 
 	By teaching improved protective effect with respect to glare conditions (page 3, last two lines) by administering lutein and zeaxanthin to children, Seneci implicitly teaches a method of protecting the eyes of the children from damage caused by white light (sun glare/light rays from a natural source as in instant claim 19), as in instant claims 18, 19, or minimizing the impact on visual performance due to exposure of glare/natural light/white light (glare/white light from a natural source as in instant claim 4), by orally administering lutein and zeaxanthin to children, as in instant claims 1, 2, 4, 6-10.
 	Seneci teaches (page 1, last paragraph) that the role of lutein and zeaxanthin from a physiological point of view is that of protecting the retina against oxidative stress and against the so-called "high energy” light, i.e. the blue light of the visible spectrum, inherently present in natural light/white light rays from a natural source, as in instant claims 4, 19.
Seneci teaches that the composition is administered to a pediatric population which is a part of the population ranging between birth and 18 years of age (page 4, lines 18-21), which encompasses school age children, as in the instant claims 1, 2, 4, 6-10; or toddlers to teenagers, as in instant claims 15, 20; children 2 to 18 years old, as in instant claim 16; or 7 to 12 years old, as in instant claims 7, 17; or 4 to 18 years of age, as in instant claim 6.
Seneci does not teach reducing the impact on visual performance due to eye fatigue, as in instant claim 8, or due to sensitivity to light, as in instant claim 9, nor does he teach minimizing eye fatigue, as in instant claims 11-12, 14-17, by orally administering to children lutein and zeaxanthin.
Seneci does not specifically teach the wavelength of white light to which children are exposed, as in instant claims 2, 12.
Seneci does not specifically teach school age children, as in instant claims 1, 2, 4, 6-10; or toddlers to teenagers, as in instant claims 15, 20; children 2 to 18 years old, as in instant claim 16; or 7 to 12 years old, as in instant claims 7, 17; or 4 to 18 years of age, as in instant claim 6, as pediatric patient population.

Krawitz teaches that lutein and zeaxanthin help reduce the effects of glare, and help eyes recover from glare [0017]. These ingredients also act as antioxidants and blue light filters. Retinal transmission of blue light is reduced due to lutein and zeaxanthin present in the formulation. [0017]. Krawitz teaches [0016] that blue light in the wavelength of 400 to 500 nm is damaging to the retina; the relative energy of sunlight (which is white light) has highest intensity around 455 nm, i.e. in the blue. These wavelengths are included in the ranges in instant claims 2, 12.
Krawitz teaches [0007] that a composition for oral administration comprising lutein and zeaxanthin improves visual performance [0025], and reduces eye fatigue, reduces sensitivity to glare [0026], enhances glare relief and recovery and enhances high intensity blue light filtration.
Krawitz does not teach administering said composition to children.
It would have been obvious to a person of ordinary skill in the art to use the teachings of Seneci and Krawitz to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer lutein and zeaxanthin orally to children in the method of Seneci and would have monitored the effect on visual performance such as eye fatigue, eye sensitivity to light, glare recovery, with the expectation of seeing an improvement in visual performance such as reduced eye fatigue and reduced symptoms of eye fatigue such as sensitivity to glare, sensitivity to light. While Seneci does not specifically teach that said oral administration of lutein and zeaxanthin to children reduces the impact on visual performance due to eye strain and/or fatigue, as in instant claims 8, 11-12, 14-17, or due to sensitivity to light, as in instant claim 9, Krawitz teaches that a composition for oral administration comprising lutein and zeaxanthin improves visual performance, and reduces eye fatigue, reduces sensitivity to glare, enhances glare relief and recovery and enhances high intensity blue light filtration. Thus, the person of ordinary skill in the art would administer orally a composition of lutein and zeaxanthin to children exposed to glare/ natural light/ white light, with the expectation that said composition will elicit therapeutic/ protective effect on the eyes of the patients.
The person of ordinary skill in the art would have administered the lutein and zeaxanthin orally to school age children, as in instant claims 1, 2, 4, 6-10; or to toddlers to teenagers, as in instant claims 15, 20; or to children 2 to 18 years old, as in instant claim 16; or 7 to 12 years old, as in instant claims 7, 17; or 4 to 18 years of age, as in instant claim 6, because Seneci teaches that the composition is administered to a pediatric population which is a part of the population ranging between birth and 18 years of age, which encompasses the instantly claimed patient populations. 
As such, claims 1-2, 4, 6-12, 14-20 are rejected as prima facie obvious.

 	Claims 1-2, 4, 6-12, 14-20 are rejected under are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hu (CN105795474, publication date 27 July 2016, cited in PTO-892 of 3 February 2022), in view of Krawitz (US 2013/0231297, published 5 September 2013, cited in PTO-892 of 3 February 2022).
 	Hu teaches (Abstract) a composition containing lutein and zeaxanthin to be administered orally (as a beverage type, a dairy type, a biscuit type, a confectionery product type, or as a special meal type) as an eye nutrient for teenagers and children, the composition being capable of improving blue light damage resistance to the eyes, and relieving visual fatigue. 
By teaching improving blue light damage resistance to the eyes, Hu implicitly teaches a method of protecting the eyes of children and teenagers from damage caused by exposure to blue light by oral administration of lutein and zeaxanthin, as in instant claims 18, 19.
By teaching that oral administration of lutein and zeaxanthin is capable of relieving visual fatigue, Hu implicitly teaches a method of reducing or minimizing eye fatigue, as in instant claim 11, or of minimizing the impact on visual performance due to eye fatigue, as in instant claims 1, 8, by oral administration of lutein and zeaxanthin to children. 
Hu teaches (Description, second and third paragraphs under Background technique, English translation attached) that more and more electronic liquid crystal displays are used prematurely by children and even young children. Because of the large amount of high-energy short-wave blue light released by the excessive screen (which is artificial source of light, as in instant claims 4, 14, 19), children and children who are in the development of vision are more susceptible to it. The eye is in a state of visual fatigue for a long time, causing imbalance of eye regulation, which in turn causes adolescents, children, and young children to suffer from refractive errors, decreased vision, and visual fatigue symptoms, which can seriously hinder their eye development. Hu teaches that the incidence of refractive errors (especially myopia) and ametropic amblyopia is gradually increasing, and it is showing a younger age. Hu teaches that it is especially important to provide adequate ocular developmental nutrients for adolescents and children, to alleviate visual fatigue caused by different preschool and school age, to improve eye regulation and to resist retinal damage caused by blue light.
Hu teaches (Description, page 3, third paragraph, English translation) that lutein and zeaxanthin are important components of the macular area of the human eye; ingestion of sufficient lutein and zeaxanthin can promote visual cell development, enhance visual acuity, and enhance daytime vision in children at the peak of visual development.
Hu teaches (page 3, first paragraph under Specific implementation method) that the composition of lutein and zeaxanthin (as on page 2) nourishes visual cells, improving the ability to adjust and resisting blue light damage.
By teaching that lutein and zeaxanthin improve the ability of visual cells to adapt to light, Hu implicitly teaches reduced impact on visual performance due to sensitivity to light, as in instant claim 9.
Hu specifically teaches (page 3, second paragraph, line 2) lutein and zeaxanthin compositions of the invention for the visual development /resisting blue light damage and promoting normal eye development in adolescents (adolescents are also called teenagers), which is the patient population in instant claims 5, 15, 20.
While Hu does not specifically teach the wavelength of the blue light that causes damage to the eye, Krawitz teaches [0016] that blue light in the wavelength of 400 to 500 nm is damaging to the retina; the relative energy of sunlight (which is white light) has highest intensity around 455 nm, i.e. in the blue. These wavelengths are included in the ranges in instant claims 2, 12.
Hu does not teach improvement of glare recovery, as in instant claim 10, or reducing the impact on visual performance due to sensitivity to light, as in instant claim 9, by orally administering to children lutein and zeaxanthin.
Hu does not specifically teach children 2 to 18 years old, as in instant claims 6, 16; or 7 to 12 years old, as in instant claims 7, 17 as pediatric patient population.

Krawitz is as above.
It would have been obvious to a person of ordinary skill in the art to use the teachings of Hu and Krawitz to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer lutein and zeaxanthin orally to children in the method of Hu and would have monitored the effect on visual performance such as eye fatigue, eye sensitivity to light, glare recovery, with the expectation of seeing an improvement in visual performance such as reduced eye fatigue and reduced symptoms of eye fatigue such as sensitivity to glare, sensitivity to light. While Hu does not specifically teach that said oral administration of lutein and zeaxanthin to children reduces the impact on visual performance due to sensitivity to light, as in instant claim 9, or improves glare recovery, as in instant claim 10, Krawitz teaches that a composition for oral administration comprising lutein and zeaxanthin improves visual performance, and reduces eye fatigue, reduces sensitivity to glare, enhances glare relief and recovery and enhances high intensity blue light filtration. Thus, the person of ordinary skill in the art would administer orally a composition of lutein and zeaxanthin to children exposed to glare/ natural light/ white light, with the expectation that said composition will elicit therapeutic/ protective effect on the eyes of the patients.
The person of ordinary skill in the art would have administered lutein and zeaxanthin orally to children 2 to 18 years old, as in instant claims 6, 16; or to children 7 to 12 years old, as in instant claims 7, 17, because Hu teaches that the composition is administered to school children and teenagers, which encompass the instantly claimed patient populations. 
As such, claims 1-2, 4, 6-12, 14-20 are rejected as prima facie obvious.

Claims 1-2, 4, 6-12, 14-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MaryRuth’s® eye care gummies (Manufacturer MaryRuth Organics, Product date first available February 25, 2017, 
https://www.amazon.com/Eye-Vitamins-Supplements-Multivitamins-Ingredients/dp/B07CQVVKMZ/ref=psdc_3774591_t2_B08Y96XPF9 
accessed 28 January 2022; 
also Waybackmachine for 16 December 2018
https://web.archive.org/web/20181216025625/https://www.maryruthorganics.com/
accessed 28 January 2022, cited in PTO-892 of 3 February 2022), in view of Krawitz (US 2013/0231297, published 5 September 2013, cited in PTO-892 of 3 February 2022).
	MaryRuth’s® eye care gummies contain (each gummy) 10 mg lutein and 0.5 mg zeaxanthin (page 4/12 https://www.amazon.com/Eye-Vitamins-Supplements-Multivitamins-Ingredients/dp/B07CQVVKMZ/ref=psdc_3774591_t2_B08Y96XPF9) for eye health (Product Benefits, page 1/12) particularly helpful in filtering blue light (page 1/12, first point under About this item), to be administered orally to children ages 2 and over (page 1/12, last paragraph), as in instant claims 6, 16.
MaryRuth’s® eye care gummies teaches that (page 1/12, second point under About this item) zeaxanthin and lutein block harmful high energy light from reaching the underlying structure of the retina, which may help with eye strain, as in instant claims 1, 8, 11.
By teaching that the gummies are useful for eye health and helpful in filtering blue light, MaryRuth’s® eye care gummies implicitly teaches protecting the eyes of children 2-18 years old from damage caused by exposure to blue light, as in instant claims 18, 19.
Importantly, MaryRuth’s® eye care gummies is a product commercially available since February 25, 2017 (page 5/12, line 3 under Product details). 
 	MaryRuth’s® eye care gummies with zeaxanthin and lutein is listed as a commercially available product on the MaryRuth Organics website, on 16 December 2018 (Waybackmachine for 16 December 2018
https://web.archive.org/web/20181216025625/https://www.maryruthorganics.com/
accessed 28 January 2022).
Krawitz teaches that lutein and zeaxanthin help reduce the effects of glare, and help eyes recover from glare [0017]. These ingredients also act as antioxidants and blue light filters. Retinal transmission of blue light is reduced due to lutein and zeaxanthin present in the formulation. [0017]. Krawitz teaches [0016] that blue light in the wavelength of 400 to 500 nm is damaging to the retina; the relative energy of sunlight (which is white light) has highest intensity around 455 nm, i.e. in the blue. These wavelengths are included in the ranges in instant claims 2, 12.
Krawitz teaches [0007] that a composition for oral administration comprising lutein and zeaxanthin improves visual performance [0025], and reduces eye fatigue, reduces sensitivity to glare [0026], enhances glare relief and recovery and enhances high intensity blue light filtration.
Krawitz does not teach administering said composition to children.
It would have been obvious to a person of ordinary skill in the art to use the teachings of MaryRuth and Krawitz to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer orally the gummy bears taught by MaryRuth containing lutein and zeaxanthin to children and would have monitored the effect on visual performance such as eye fatigue, eye sensitivity to light, glare recovery, with the expectation of seeing an improvement in visual performance such as reduced eye fatigue and reduced symptoms of eye fatigue such as sensitivity to glare, sensitivity to light. While Mary Ruth does not specifically teach that said oral administration of lutein and zeaxanthin to children reduces the impact on visual performance due to eye strain and/or fatigue, as in instant claims 8, 11-12, 14-17, or due to sensitivity to light, as in instant claim 9, Krawitz teaches that a composition for oral administration comprising lutein and zeaxanthin improves visual performance, and reduces eye fatigue, reduces sensitivity to glare, enhances glare relief and recovery and enhances high intensity blue light filtration. Thus, the person of ordinary skill in the art would administer orally a composition of lutein and zeaxanthin to children exposed to glare/ natural light/ white light, with the expectation that said composition will elicit therapeutic/ protective effect on the eyes of the patients.
The person of ordinary skill in the art would have administered the lutein and zeaxanthin orally to school age children, as in instant claims 1, 2, 4, 6-10; or to toddlers to teenagers, as in instant claims 15, 20; or to children 2 to 18 years old, as in instant claim 16; or 7 to 12 years old, as in instant claims 7, 17; or 4 to 18 years of age, as in instant claim 6, because MaryRuth teaches that the composition is administered to children 2 years and up, which encompasses the instantly claimed patient populations. 
As such, instant claims 1-2, 4, 6-12, 14-20 are rejected as prima facie obvious. 

Conclusion
Claims 1-2, 4, 6-12, 14-20 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627